                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                       :      Hon. William H. Walls

        v.                                     :      Crim. No. 19-cr-00229 (WHW)

BAKIM WORTHAM                                  :      ORDER FOR A CONTINUANCE


        This matter having come before the Court on the joint application of Craig Carpenito,

United States Attorney for the District of New Jersey (by Angelica M. Sinopole, Assistant

United States Attorney), and defendant Bakim Wortham (by Lisa Mack, Esq.), for an order

granting a continuance of the proceedings in the above-captioned matter from the date this Order

is signed through July 31, 2019 to pennit defense counsel the reasonable time necessary for

effective preparation in this matter and to allow the parties to conduct plea negotiations and

attempt to finalize a plea agreement; and the defendant being aware that he has the right to have

the matter brought to trial within 70 days of the date of his appearance before a judicial officer of

this court pursuant to Title 18, United States Code, Section 3161(c); and one prior continuance

having been entered; and the defendant, through his attorney, having consented to the

continuance; and for good and sufficient cause shown,

       IT IS THE FiNDiNG OF THIS COURT that this action should be continued for the

following reasons:

       (1) Plea negotiations are currently in progress, and both the United States and the

defendant seek additional time to achieve successful resolution of these negotiations, which

would render any subsequent trial of this matter unnecessary;

       (2) The defendant has consented to the aforementioned continuance;
                                                  2
        (3) The grant of a continuance will likely conserve judicial resources; and

        (4) Pursuant to Title 18, United States Code, Section 3161(h)(7), the ends ofjustice

 served by granting the continuance outweigh the best interests of the public and the defendant in

a speedy trial.

        WHEREFORE, it is on this          / day of May 2019;
        ORDERED that this action be, and it hereby is, continued from the date this Order is

signed through July 31, 2019; and it is further

        ORDERED that the period from the date this Order is signed through July 31, 2019 shall

be excludable in computing time under the Speedy Trial Act o 1974.




                                                             LE)YW(IAM H. WALLS
                                                 United States District Judge

Form and entry consented to:




Assistant U.S. Attorney




JrLes Donnelly
Chief, Violent Crimes Unit

                             Digitally signed by Lisa Mack
Lisa IVIack                  Date: 2019.05.29 19:14:18

Lisa Mack, Esq.
Counsel for Defendant Bakim Wortham
